UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 18, 2011 Solar Park Initiatives, Inc. (Exact name of registrant as specified in its charter) Nevada 333-143672 80-0189455 (State of Other Jurisdiction of Incorporation) (Commission File Number) IRS Employer Identification Number) 100 W. Main Street, Suite 200 Kingstree, SC 29556 (Address of principal executive offices) (904) 644-6090 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. On April 18, 2011, Solar Park Initiatives, Inc. (the “Company”) amended its articles of incorporation to increase its authorized shares of common stock from 100,000,000 to 500,000,000 (the “Increase Amendment”).The Increase Amendment was approved by the board of directors as well as the shareholders holding a majority of the issued and outstanding shares of common stock pursuant to a written consent dated March 16, 2011. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit NumberDescription Certificate of Amendment to the Articles of Incorporation of Solar Park Initiatives, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOLAR ENERGY INITIATIVES, INC. Date:April 19, 2011 By: /s/David J. Surette Chief Executive Officer
